11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

In re Jerry Venegas,                      * Original Mandamus Proceeding

No. 11-20-00039-CV                        * March 5, 2020

                                           * Opinion by Stretcher, J.
                                             (Panel consists of: Bailey, C.J.,
                                             Stretcher, J., and Wright, S.C.J.,
                                             sitting by assignment)
                                             (Willson, J., not participating)

       This court has considered Jerry Venegas’s petition for writ of mandamus and
concludes that the petition for writ of mandamus should be conditionally granted.
Honorable Sara Kate Billingsley, District Judge of the 446th District Court of Ector
County, is directed to render an order in which she grants Venegas’s motion to
transfer venue. A writ of mandamus will issue only if Judge Billingsley fails to act
by March 16, 2020.